 In the Matter of PHILLIPS PETROLEIIM COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL UNION 109, A. F. of L.Case No. R-5709.-Decided September 15, 1943Mr. Eugene R. Melson,for the Board.-Mr. H. Hunter Booth,of Kansas City, Mo., for the Company.Mr. John H. LaRowe,of Independence, Kans., for the Engineers.Mr. J. Wirth Sargent,of Wichita, Kans., for the Independent.Mr. Louis Cokini,-ofcounsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of Operating Engi-neers,Local Union 109, A. F. of L., herein called the Engineers,alleg-ing that a question affecting commerce hadarisen concerningthe rep-resentationof employees of Phillips Petroleum Company, Bartles-ville,Oklahoma, herein called the Company, the National Labor Re-lationsBoard provided for an appropriate hearing upon due noticebefore Ralph A. Newman, Trial Examiner. Said- hearing was heldat KansasCity, Missouri, on July 15, 16, and 17, 1943.At the com-mencementof the hearing the Trial Examiner granted a motion ofSquareDeal Union Inc., herein called the Independent, to inter-vene.The Board, the Company, the Engineers, and the Independentappeared at and participated in the hearing and all parties wereafforded full opportunity to be heard, toexamine and cross-examinewitnesses,and to introduce evidence bearing on the issues.Duringthe course of the hearing counsel for the Company and counsel for theIndependent moved to dismiss the petition.The TrialExaminerreservedrulings.The motions are hereby denied. The TrialExaminer'srulingsmade atthe hearingare freefrom prejudicialerror and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes thefollowing:52 N. L.R. B., No. 108.632 PHILLIPS PETROLEUM COMPANYFINDINGS OF FACT1.THE BUSINESS OF THECOMPANY633Phillips Petroleum Company is a Delaware corporation with itsprincipal, office at Bartlesville, Oklahoma.The Company is engagedin producing, refining, selling; and distributing petroleum and petro-leum products.We are here concerned with its gasoline pipe-linedepartment.During 1942 the Company transported in excess of1,000,000 barrels of petroleum and petroleum products through itspipe lines from Borger, Texas, to Villa Ridge, Missouri.H. THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union 109, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.Square Deal Union Inc. is an unaffiliated labor organization, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 20,1943, the Engineers, requested the Company to recognizeitas exclusive collective -bargaining representative of certain em-ployees of the Company.The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Engineers represents asubstantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Engineers urges that all employees in the Company's gasolinepipe-line department from Borger, Texas, to the western bank of theMississippiRiver, including engineers, extra men, truck loaders,gaugers, loaders, line/walkers, maintenance laborers, maintenance truckdrivers, and relief truck drivers, but excluding all clerks and super-visory employees, constitute an appropriate unit.The only contro-versy with respect to the unit concerns welders.The Engineers1The Field Examiner reported that the Engineers presented 71 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of February 15 to 28, 1943. There are approximately 169 employees in theappropriate unit. 634DECISIONS OF NAfrI'ONAL LABOiR RELATIONS BOARDwould include them in the unit while the Company would excludethem.The Independent took no position with respect to the welders.The Company employs three welders who are highly skilled, andespecially trained in the use of high voltage welding machines.Noother labor organization is claiming to represent the welders. Inas-much as the duties of the welders are an integral part of the Com-pany's pipe-line operations, we shall include the welders in the unit.We find that all employees in the Company's gasoline pipe-line de-partment from Borger, Texas, to the western bank of the MississippiRiver, including engineers, extra men, truck loaders, gaugers, loaders,line walkers, maintenance laborers, maintenance truck drivers, relieftruck drivers, and welders, but excluding all clerks and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Board ordered that, in addition to the usual investigation,evidence be received in this proceeding on whether the intervenor,the Independent, is a successor to or a continuation of The 66 Asso-ciation Inc., herein called the Association; heretofore ordered disestab-lished by the Board.2On May 19, 1943, the Company posted noticesin accordance with the Board's order.The Board's Order was received by the Association on March 30,1943.On April 24 and 26, 1943, J. Wirth Sargent, attorney for theAssociation, discussed with its members the question of organizinga new union. At the Association's annual meeting held on April 26,1943, in the offices of Sargent, a resolution was adopted which providedfor the polling of the Association's members upon the question ofwhether the members preferred on'the one hand, the Association ora new independent union, or on the other hand, the Engineers.Seventy-eight of the 80 votes cast were in favor of "The 66 Associa-tion Inc. or a new independent union."On May 17, 1943, Chambers,Lawton, and Hankins held a meeting in Sargent's office, at which timethe Association was dissolved. Immediately thereafter Chambers,2Matter of Phillips Petroleum Company,48 N. L. R. B. 460. PHILLIPS PETROLEUM COMPANY635Lawton, and Hankins signed a charter for the Independent in Sar-;gent's office.The only break between the meeting dissolving theAssociation and the meeting forming the Independent was ' whenthe participants left Sargent's office for the purposes of obtaining a;drink.The first meeting of the Independent was held on June 4,1948.The meeting was attended by Chambers, Lawton, Hankins,and Sargent who, as proxies designated by the membership, voted forthe following officers : Lawton, president, Hankins, vice president,and Sargent, business agent.Chambers at the same meeting waselected a director of the Independent.Lawton was the last secretary-treasurer of the Association, Hankins was a director of the Associationuntil its dissolution, and Chambers was the last president of the Asso-ciation.Sargent, the newly elected business manager, had been theattorney for the Association.The foregoing facts disclose that between the time when the Com-pany and the Association were appraised of the Board's Decision andOrder, which required the immediate publication' of a notice of dis-establishment, and the time when such notice was posted, there oc-curred the decision to dissolve the Association and the execution ofthe articles, of incorporation of the Independent.It is clear that the Independent is merely a continuation of theAssociation and that it must have appeared to the employees them-selves to be such a continuation.The circumstances irresistibly leadto the conclusion that the employees could not have failed to identifythe Independent as a successor to the Association and to have supposedthat the Independent, as had the Association, enjoyed the Company'sapproval.The evidence is uncontroverted that the new organizationwas formed by former officers of the Association before the Companyposted notices ordering the Association disestablished, and that atthe first meeting of the Independent several of the officers elected wereformer officers of the Association.Under-these circumstances, we are satisfied and find that the Inde-pendent appeared to the employees to be a successor to the Association,a dominated organization, and to have the favor of the CompanyWefurther find that the Independent is a continuation of and a successorto the Association. It follows that we cannot under the circumstancesaccord a place on the ballot to the Independent.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to-Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby 636DECISIONS OF NAfTIONAL LABOR RELATIONS BOARDDmEcxrD that,as part of the investigation to ascertain representa-tives for the-purposes of collective bargaining with Phillips PetroleumCompany, Bartlesville,Oklahoma,an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed,forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tional Union of Operating Engineers, Local Union 109, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining.MR. JOHN M.HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.